department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-8298-98 uilc internal_revenue_service national_office field_service_advice memorandum for attn from subject deborah a butler assistant chief_counsel field service cc dom fs reduction of net_operating_loss_carryover under sec_382 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer debt1 debt2 date1 date2 date3 date4 date5 tl-n-8298-98 date6 date7 date8 date9 date10 date11 pdate1 pdate2 year1 year2 year3 year4 year5 year6 year7 montha monthb monthc dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh tl-n-8298-98 dollar_figureii dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figureaaa dollar_figurebbb dollar_figureccc dollar_figureddd dollar_figureeee s t u tl-n-8298-98 v w x m issues whether the amount of interest_paid or accrued during the period on or before the change_date of the taxable_year in which the ownership_change occurs is taken into account in computing the tax attribute reduction prescribed by sec_382 if no net_operating_loss nol is incurred during that period whether any indebtedness for interest should be taken into account in computing the attribute reduction prescribed by sec_382 when additional debt instruments payment in_kind or pik instruments are issued in lieu of cash payments conclusions the amount of interest_paid or accrued by taxpayer during the period on or before the change_date of the taxable_year in which the ownership_change occurred should be taken into account in computing the tax attribute reduction prescribed by sec_382 regardless of whether taxpayer incurred any nol during that period for purposes of sec_382 the issuance of the additional pik instruments is not a payment accordingly any portion of the pik instruments treated as interest on indebtedness converted to stock under sec_382 should not be taken into account in determining the reduction under sec_382 facts first bankruptcy during year1 taxpayer’s creditors filed involuntary petitions with the united_states bankruptcy court taxpayer subsequently filed a consent to the involuntary petitions and a joint plan_of_reorganization plan which became effective in monthb year2 under plan a substantial portion of taxpayer’s pre- reorganization debt was reduced by converting the debt into common_stock the tl-n-8298-98 remaining debt was replaced by two new issues of debt two series of debt1 due date1 series a and series b notes and debt2 due date2 distribution of the notes began on date1 in an aggregate principal_amount of dollar_figureaa - ie dollar_figurebb for series a and dollar_figurecc for series b these notes were secured_by substantially_all of taxpayer’s assets interest on the series a notes commenced as of date4 interest on the series b notes commenced as of date5 interest for both series a and b is payable semi-annually on pdate1 and pdate2 the first interest payments were due on date6 the series a and b notes provide that taxpayer at its sole discretion may issue pik instruments in lieu of cash in satisfaction of all or any portion of interest due on the notes on date6 taxpayer issued pik instruments in lieu of cash interest payments due on that date taxpayer issued additional pik instruments for all other interest amounts due through date7 for tax purposes taxpayer deducted interest determined under the oid provisions of sec_163 and in computing the issue_price the stated_redemption_price_at_maturity and the resultant oid amounts for the issues taxpayer assumed that it would exercise its option to issue pik instruments rather than pay cash for the interest due taxpayer filed a separate form_8281 information_return for publicly offered original_issue_discount instruments for the series a and b notes because both series were issued with oid the forms stated that the series a notes had oid in the amount of dollar_figuredd and the series b notes had oid in the amount of dollar_figureee for a total amount of oid of approximately dollar_figureff through the maturity dates of the notes an attachment to form_8281 for the series a notes states that the issue_price of each note was dollar_figuregg and the stated_redemption_price_at_maturity srpm of each of the notes in series a was calculated to be dollar_figurehh the aggregate principal_amount of the series a notes was approximately dollar_figurebb in the first year the series a notes provided for interest at an annual rate of s increasing to a rate of t in the second year u in the third year and v in the fourth year interest on the series a notes was payable on pdate1 and pdate2 of each year and the first interest payment was payable date6 taxpayer could issue solely at its discretion pik instruments in lieu of making cash payments on the series a notes an attachment to form_8281 for the series b notes states that the issue_price of each note was dollar_figureii and the srpm of each of the notes in series b was calculated to tl-n-8298-98 e dollar_figurejj the aggregate principal_amount of the series b notes was approximately dollar_figurecc the series b notes provided for interest at an annual rate of w for a certain time and at a rate of v thereafter interest on the series b notes was payable on pdate1 and pdate2 of each year and the first interest payment was payable date6 taxpayer could issue solely at its discretion pik instruments in lieu of making cash payments on the series b notes second bankruptcy in late year5 taxpayer realized that it was not going to be able to meet its obligations upon the maturity of the series a and b notes due on date1 on date8 taxpayer and m of its subsidiaries filed a registration_statement with the securities_and_exchange_commission that described a proposed restructuring plan to address this situation under the proposed restructuring taxpayer planned to formulate a joint plan_of_reorganization with its major creditors and solicit their acceptances before the commencement of proceedings under chapter of title of the bankruptcy code the plan plan was filed with the bankruptcy court on date9 the bankruptcy court approved plan in montha year6 and plan became effective on date10 under plan the holders of taxpayer’s series a and b notes received cash new notes shares of taxpayer‘s common_stock and other_property for financial_accounting purposes the canceled indebtedness for the series a and b notes exceeded by dollar_figurell the cash and the value of the new notes stock and other_property that the creditors received in exchange for those notes taxpayer recorded this amount on its books as an extraordinary gain on the date it filed plan with the bankruptcy court taxpayer discontinued for financial_accounting purposes the accrual of interest including the amortization of recorded discount on the notes in accordance with generally_accepted_accounting_principles the amount of accrued interest at that time ie from the last payment_date of date7 to date9 was dollar_figuremm for tax purposes however taxpayer continued to deduct the remaining oid through the date1 maturity_date taxpayer’s reporting of the reorganization under plan on its corporate tax_return for year6 taxpayer reported that an ownership_change within the meaning of sec_382 occurred when plan became effective on date10 as a result of the issuance of the common_stock to the creditors however this number on the attachment to form_8281 was crossed out in handwriting and replaced with dollar_figurekk tl-n-8298-98 because the ownership_change occurred while taxpayer was under the jurisdiction of the court in a title proceeding taxpayer reported that it met the requirements of sec_382 and was not subject_to a limitation under sec_382 in accordance with sec_382 and c taxpayer reduced its pre-change nol carryovers by dollar_figurenn on its return for the year7 tax_year taxpayer revised the nol reduction downward to dollar_figureoo more recently taxpayer has submitted a memorandum dated date11 prepared by its tax advisor taking the position that the correct nol reduction should be dollar_figurepp according to taxpayer’s return the total amount of debt discharged under plan was dollar_figureqq of which dollar_figurerr was discharged by the issuance of stock having a value of dollar_figuress as a result dollar_figurett ie dollar_figurerr - dollar_figuress dollar_figurett of the debt was not satisfied in calculating the nol reduction under sec_382 taxpayer determined that the following amounts of interest were deducted during its tax years year3 through year5 and the period in tax_year year6 before the change_date year3 year4 year5 year6 pre-change total dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy in calculating the amount of interest_paid or accrued on indebtedness that was converted to stock under plan taxpayer first determined that x ie dollar_figurerr dollar_figureqq of the total indebtedness was converted to stock on its return for year6 taxpayer applied that percentage to the entire dollar_figureyy of interest accrued during the year3 through year6 period to obtain dollar_figurezz as the amount of the attribute reduction under sec_382 on its return for the year7 tax_year however taxpayer did not take into account the interest accrued in year6 prior to the ownership_change on the ground that it did not incur any nol during that period on that basis taxpayer determined that the attribute reduction should be dollar_figureaaa in the taxpayer has not filed amended returns reflecting the decreased nol reduction but has indicated its intent to do so as necessary according to the information provided by taxpayer the creditors received dollar_figurebbb in cash or cash equivalents and dollar_figureccc in new debt leaving dollar_figurerr to be discharged by issuance of stock tl-n-8298-98 memorandum of date11 taxpayer’s tax advisor arrives at a revised attribute reduction of dollar_figurepp based on i excluding the interest accrued in year6 prior to the change_date and ii using a ratio derived by excluding the interest_expense portion of the debt issue interest deductions prior to ownership_change law and analysis general in the case of a loss_corporation that experiences an ownership_change sec_382 imposes a limitation on the amount of the corporation’s post-change income that can be offset against its pre-change losses however if the loss_corporation is under the jurisdiction of the court in a title_11_or_similar_case immediately before the ownership_change occurs and if certain other requirements are satisfied the limitation of sec_382 does not apply sec_382 where this exception applies the loss_corporation must apply two reductions to its pre-change losses and excess_credits as prescribed by sec_382 and c your request raises issues involving each of these reductions reduction of loss_carryovers for certain interest deductions sec_382 requires a reduction for interest payments to creditors that receive stock in satisfaction of the indebtedness specifically it provides as follows b reduction for interest payments to creditors becoming shareholders - in any case to which subparagraph a applies the pre-change losses and excess_credits within the meaning of sec_383 which may be carried to a post-change_year shall be computed as if no deduction was allowable under this chapter for the interest_paid or accrued by the old_loss_corporation on indebtedness which was converted into stock pursuant to title_11_or_similar_case during- i any taxable_year ending during the 3-year period preceding the taxable_year in which the ownership_change occurs and the title exception applies unless the loss_corporation elects pursuant to sec_382 and sec_1_382-9 not to have it apply tl-n-8298-98 ii the period of the taxable_year in which the ownership_change occurs on or before the change_date on its return for tax_year year6 taxpayer took into account the amounts of interest that it deducted during the three tax years preceding the tax_year of the ownership_change and also the amount of interest deducted in tax_year year6 prior to the ownership_change as indicated above the total amount of those deductions was dollar_figureyy subsequently on its return for tax_year year7 taxpayer did not take into account the dollar_figurexx of interest deducted in year6 on the ground that taxpayer did not incur an nol during that period in support of that position taxpayer contends that the plain language of sec_382 does not require a tax attribute reduction for year6 because a net_operating_loss does not exist for year6 and therefore cannot be ‘computed’ as if certain interest_expense were not allowable we disagree with taxpayer’s interpretation of the attribute reduction rule_of sec_382 although that provision specifically disallows a deduction for interest_paid or accrued during the three taxable years preceding the taxable_year of the ownership_change and the period ending on the date of ownership_change collectively the three-year recapture_period the language of the statute does not limit the effect of the provision solely to the three-year period specifically it refers to the computation of the pre-change losses and excess_credits which may be carried to a post-change_year as if no deduction was allowable for the interest_paid or accrued in the three taxable years preceding the taxable_year of the ownership_change and the period in the taxable_year of the ownership_change preceding the change_date on indebtedness which was converted into stock pursuant to the title_11_case emphasis added in our view this provision affects the amount of all pre-change losses and excess_credits that the loss_corporation carries forward to post-change periods not merely any losses or excess_credits that happen to have been incurred during the specified recapture_period thus the computation under sec_382 for any of the periods in the recapture_period disregarding any deduction for interest on indebtedness that was converted into stock should generally result in a reduced deduction from income for that period depending on the loss corporation’s particular income or loss situation for any given period the reduction of the interest_deduction may have one of three for convenience this memorandum refers to the three-year period even though the relevant period is generally more than three years since it includes the three taxable years before the taxable_year of the ownership_change plus the period during the taxable_year of change ending on the change_date tl-n-8298-98 potential effects reduce the amount of the loss corporation’s nol for that period eliminate the loss corporation’s nol and create positive taxable_income for that period or increase the loss corporation’s taxable_income for that period under taxpayer’s position the reduced interest_deduction would affect the amount of the loss corporation’s nol in situation and in situation to the extent of the reported nol but would not have any effect to the extent of the loss corporation’s income in situation or in situation our reading of the provision would deem any unused nol carryovers from the loss corporation’s taxable years preceding the recapture_period to be applied to the extent of any additional taxable_income determined in situations and since the loss_corporation would have reported taxable_income before the application of nol carryovers in situation it would presumably have offset any available nol carryovers against that income on its return for that taxable_year after excluding a deduction for interest on indebtedness converted to stock in situation the loss corporation’s taxable_income would generally increase and any rational corporate taxpayer would normally apply any available nol_carryover to offset the additional taxable_income accordingly it is appropriate to deem such an offset in determining the effect of the reduction to the interest_deduction in situations and our reading of sec_382 is consistent with the legislative_history of that provision in particular the conference_report describes the effect of the provision as follows t he loss corporation’s pre-change nol carryovers are reduced by the interest on the indebtedness that was converted to stock in the bankruptcy proceeding and paid_or_accrued during the period beginning on the first day of the third taxable_year preceding the taxable_year in which the ownership_change occurs and ending on the change_date h_r conf_rep no at ii-192 reprinted in vol c b this passage indicates that all of the loss corporation’s pre-change nol carryovers should be affected by the exclusion of interest on indebtedness converted to stock taxpayer’s position would not achieve such a result since taxpayer would reduce only the nols generated during the recapture_period in contrast our view of sec_382 would reduce not only any nols generated during the recapture_period but also any nol carryovers from periods prior to the recapture_period thereby fully implementing the quoted statement of legislative intent determining amount of interest on indebtedness converted to stock on its return for year6 taxpayer determined that x of the total pre-petition tl-n-8298-98 indebtedness was converted to stock pursuant to plan based on the ratio of the amount of indebtedness converted to stock ie dollar_figurerr over the total pre-petition indebtedness ie dollar_figureqq taxpayer has subsequently suggested that the ratio should be determined without taking into account any of the pik instruments for interest on the series a and b notes taxpayer bases its revised ratio on the legislative_history of a similar provision in legislation that was proposed in but was not enacted although taxpayer reads the committee reports to mean that only the amount of the original indebtedness without considering accrued but unpaid interest we do not agree with taxpayer’s interpretation using taxpayer’s proposed ratio to determine under sec_382 the amount of interest attributable to indebtedness converted to stock would fail to recognize the compounding effect of taxpayer’s deductions for interest on unpaid interest under the pik instruments in effect taxpayer’s revised ratio would yield only an amount of simple interest in our view congress did not intend such a result accordingly we do not believe taxpayer’s revised ratio is appropriate we recognize taxpayer’s concern that the ratio used in its year6 return may not provide an accurate determination of the amount of interest deductions to be disallowed under sec_382 in our view a more accurate method of determining the amount of interest attributable to indebtedness converted to stock for purposes of sec_382 may be available specifically the method is suggested by sec_1_1275-2 which provides a payment ordering rule for determining how to account for actual payments made by an issuer a payment ordering rule - in general except as provided in paragraph a of this section each payment under a debt_instrument is treated first as a payment of oid to the extent of the oid that has accrued as of the date the payment is due and has not been allocated to prior payments and second as a payment of principal thus no portion of any payment is treated as prepaid_interest we note that this regulation was adopted in and generally applies to debt instruments issued on or after date and to lending transactions sales and exchanges that occurred on or after date t d 1994_1_cb_36 therefore this provision is not directly applicable to the debt instruments at issue which were issued in monthc year2 and we need not address whether this regulation would necessarily apply thus the following discussion merely uses the payment ordering rule as a guide in determining the amount of interest attributable to indebtedness converted to stock using schedules attached to taxpayer’s forms it is possible to construct a schedule of interest for each year of the series a and b notes and the pik tl-n-8298-98 instruments under the payment ordering rule_of sec_1_1275-2 the payments of cash and notes under plan would be applied first against the oldest oid the remaining dollar_figurerr of debt that was converted into stock consists of dollar_figureddd of original principal and dollar_figureeee of oid arising in the accrual_period ending date1 from the schedule showing the amount of interest by year it is possible to determine the amount of interest deductions taken during the three-year interest recapture_period on the original principal_amount that was converted to stock there would be no interest on the oid accrual case development hazards and other considerations we note that your question assumes that the reorganization of taxpayer pursuant to plan qualifies under sec_382 so that taxpayer is not subject_to a sec_382 limitation after the reorganization for purposes of this memorandum we have made the same assumption but point out that the requirements of sec_382 and sec_382 must be satisfied in order for taxpayer to avoid the application of sec_382 although the method described above for determining the amount of interest subject_to recapture under sec_382 may be more precise than taxpayer’s ratio method we point out that sec_1_1275-2 does not apply to the series a and b notes at issue in this case there was no payment ordering rule in effect when the series a and b notes were issued in monthc year2 to require the taxpayer to first allocate its cash or other_payments made to oid and then to outstanding principal because there are no regulations directly applicable to the series a and b notes under either sec_382 or the oid regime a court may permit taxpayer to use any reasonable method to determine the amount of interest attributable to indebtedness converted to stock see 77_tc_1149 we have assumed that the pik instruments at issue were issued in lieu of cash payments of interest we have also assumed that the series a and series b instruments were issued with oid and we have assumed the correctness of the oid calculations if upon additional factual development it is determined that the pik instruments were not issued in lieu of cash payments of interest that the series a and series b instruments were issued without oid or that the oid calculations were incorrect please contact us for additional assistance the facts state that taxpayer continued to deduct the remaining oid through date1 maturity_date after filing its plan_of_reorganization on date9 we point out however that an issuer may not generally deduct under sec_163 interest including oid on unsecured prepetition debt instruments after the issuer files a tl-n-8298-98 petition for bankruptcy under title and while the issuer remains in bankruptcy see lgm tl-103 issue reduction to nol under sec_382 in addition to a reduction of the loss corporation’s nol carryovers under sec_382 a corporation qualifying under sec_382 must also reduce its nol carryovers pursuant to sec_382 as applicable in sec_382 provided as follows c reduction of tax_attributes where discharge_of_indebtedness - i in general - in any case to which subparagraph a applies percent of the amount which but for the application of sec_108 would have been applied to reduce tax_attributes under sec_108 shall be so applied ii clarification with subparagraph b - in applying clause i there shall not be taken into account any indebtedness for interest described in subparagraph b as applicable in year6 sec_108 generally provided that a debtor_corporation that transfers its stock to a creditor in satisfaction of its indebtedness is treated as having satisfied the indebtedness with an amount of money equal to the fair_market_value of the stock under this rule the debtor_corporation would have discharge_of_indebtedness cod income equal to the difference between the amount of the discharged debt and the fair_market_value of the stock issued to the creditors sec_108 however provided an exception to this general_rule in the case of any transfer of the debtor’s stock other than so-called disqualified_stock not relevant here by a debtor in a title_11_case nevertheless in applying sec_382 subparagraph c required the debtor_corporation to reduce its pre-change_loss carryover by percent of the cod income that it would have recognized if sec_108 were applicable not taking into account any indebtedness for interest described in sec_382 in the instant case taxpayer issued stock having a purported value of dollar_figuress to discharge indebtedness of dollar_figurerr taxpayer would have had dollar_figurett of cod income under sec_108 if it had not been excepted from that provision by sec_108 as a debtor in a title_11_case under clause ii of sec_382 any indebtedness for interest described in sec_382 is not taken into account in determining the amount of cod income for purposes of tl-n-8298-98 sec_382 on the basis of clause ii taxpayer reduced the amount of cod income by all of the interest on indebtedness converted to stock as determined under sec_382 and then multiplied the remaining cod amount by percent to obtain the reduction under sec_382 your request seeks advice on whether the pik instruments should be treated under sec_382 as indebtedness for interest described in sec_382 - ie whether taxpayer correctly eliminated all the interest on indebtedness converted to stock taken into account under sec_382 from the amount of cod income that it would have had to recognize under sec_108 if it had not been exempt under sec_108 the adjustment under sec_382 was first adopted as part of the overall amendment of sec_382 in the tax_reform_act_of_1986 and did not originally contain clause ii relating to indebtedness for interest described in sec_382 section d of the technical_and_miscellaneous_revenue_act_of_1988 amended subparagraph c to include clause ii as quoted above the committee reports explain this amendment as follows the bill clarifies the attribute reduction that occurs with respect to amounts that would be cancellation_of_indebtedness_income the amount of the reduction i sec_50 percent of the amount that but for sec_108 would have been applied to reduce tax_attributes under sec_108 that is the excess of the amount of cancelled debt over the fair_market_value of stock issued in satisfaction of the debt the bill also clarifies that the amount of the debt outstanding for this purpose does not include previously accrued but unpaid interest that has already been deducted from net_operating_loss carryforwards under the rule requiring reduction for interest deducted during the three-year period prior to the ownership_change h_r rep no pincite emphasis added accord s rep no pincite the statutory language of clause ii and the explanation quoted above suggest that the purpose of clause ii is to avoid duplicative adjustments under subparagraphs b and c the adjustment under subparagraph b effectively reduces the loss corporation’s nol carryovers by the amount of interest deductions paid_or_accrued during the three-year recapture_period on indebtedness converted to stock accordingly to avoid reducing the nols again by any amount of the interest taken into account under subparagraph b clause ii excludes from the determination of cod income under subparagraph c any indebtedness for such interest tl-n-8298-98 under the oid regime the oid accruals have the effect of increasing the amount of debt this is illustrated by the final regulations under sec_1272 that provide rules for determining the tax treatment of notes that provide for the payment of interest by issuing pik instruments sec_1_1272-1 examples and provide examples for debt instruments issued at par and issued at a discount that provide for payment of interest in_kind example ii provides the rule that under sec_1_1275-2 the issuance of the pik instrument is not considered a payment made on the original debt_instrument and the pik instrument is aggregated with the original debt_instrument pursuant to sec_1_1272-1 example iii the right to issue the pik instrument is treated as an option to defer the initial interest payment until maturity pursuant to sec_1_1272-1 example ii under sec_1_1275-2 the issuance of the pik instrument is not considered a payment made on the original debt_instrument and the pik instrument is aggregated with the original debt_instrument additionally pursuant to sec_1_1272-1 example iii the right to issue the pik instrument is treated as an option to defer the initial interest payment until maturity sec_1_1275-2 provides the following t he payments made pursuant to an additional debt_instrument are treated as made on the original debt_instrument and the distribution by the issuer of the additional debt_instrument is not considered to be a payment made on the original debt_instrument see sec_1_1272-1 for the treatment of certain rights to issue additional debt instruments in lieu of cash these regulations were adopted in and generally apply to debt instruments issued on or after date and to lending transactions sales and exchanges that occurred on or after date t d 1994_1_cb_36 therefore these regulations are not directly applicable to the debt instruments at issue which were issued in monthc year2 however generally it is the service’s position that the issuance of the pik instrument is not a payment for purposes of the oid statutes in the instant case taxpayer deducted the accrued oid pursuant to sec_163 from the time that the oid began to accrue through maturity taxpayer is not treated as having paid interest or the oid by issuing the pik instruments for purposes of sec_382 although the pik instruments were issued when interest was due on the series a tl-n-8298-98 and b notes they are debt instruments that effectively increased the amount of taxpayer’s indebtedness under the series a and b notes as a result the pik instruments constitute a portion of taxpayer’s total debt that was discharged in the bankruptcy reorganization clause ii of sec_382 provides that indebtedness for interest described in subparagraph b is not taken into account for purposes of determining the cod income adjustment under clause i of subparagraph c the interest described in subparagraph b is interest_paid or accrued on indebtedness which was converted into stock during the three-year recapture_period thus the effect of clause ii of subparagraph c is to exclude from the determination of cod income any interest that was accrued but not paid during the three-year recapture_period any such interest that was actually paid would not be a debt and thus would not affect cod income in the instant case taxpayer issued the pik instruments in lieu of making cash payments because the pik instruments were not paid prior to taxpayer’s bankruptcy petition they constituted a portion of the total debt discharged in the bankruptcy reorganization thus any pik instruments issued during the three-year recapture_period represent indebtedness for interest described in subparagraph b and would be included in the determination of the reduction of nol carryovers under subparagraph b accordingly based on our reading of subparagraph c we believe that the issuance of the pik instruments should not be taken into account in determining the amount of cod income under subparagraph c case development hazards and other considerations your memorandum notes an alternative position based on the payment ordering rule_of sec_1_1275-2 under this position the amount of unpaid relates to interest on the interest would be dollar_figureoriginal principal although this position appears to be a reasonable approach and is consistent with the approach discussed under issue we reiterate our concern that the payment ordering rule was not adopted until and is not directly applicable to the series a and b notes which were issued in monthc year2 of which only dollar_figure we note that taxpayer has relied on the final oid regulations under sec_1_1275-2 for the position that the issuance of the pik instruments is not a payment of the accrued but unpaid interest it is not clear that taxpayer has applied these regulations correctly or that taxpayer’s application of these regulations has any continuing relevance in light of our conclusion concerning sec_382 to the extent that the taxpayer has correctly applied the final regulations we advise that you not pursue the issue and not litigate against the final regulations we would be pleased to provide additional assistance on this issue tl-n-8298-98 your memorandum references a discussion in tam which considered whether the doubtful_collectibility exception to the general accrual rules should apply in the case of oid interest accrual under sec_1272 the tam indicates that the statutory regime for oid deems a payment of oid in lieu of actual payment to the creditor who is then deemed to lend that same amount back to the debtor in light of our discussion of sec_382 above we conclude that the tam is not relevant for the purposes of this fsa if you have any further questions please call deborah a butler assistant chief_counsel field service by arturo estrada acting chief corporate branch cc assistant regional_counsel lc assistant regional_counsel tl
